 


109 HR 3759 IH: To amend the Internal Revenue Code of 1986 to allow withdrawals from qualified retirement plans without penalty by individuals within areas determined by the President to be disaster areas by reason of Hurricane Katrina.
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3759 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Wynn (for himself and Mr. Lewis of Kentucky) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow withdrawals from qualified retirement plans without penalty by individuals within areas determined by the President to be disaster areas by reason of Hurricane Katrina. 
 
 
1.Penalty-free withdrawals from qualified retirement plans for individuals within Hurricane Katrina disaster area 
(a)In generalParagraph (2) of section 72(t) of the Internal Revenue Code of 1986 (relating to 10-percent additional tax on early distributions from qualified retirement plans) is amended by adding at the end the following new subparagraph: 
 
(G)Distributions to victims of Hurricane KatrinaDistributions made before December 31, 2006, to individuals who reside within, or hold real property located within, an area determined by the President to warrant assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Hurricane Katrina. Distributions shall not be taken into account under the preceding sentence if such distributions are described in subparagraph (A), (D), (E), or (F) or to the extent paragraph (1) does not apply to such distributions by reason of subparagraph (B).. 
(b)Conforming amendmentClause (i) of section 401(k)(2)(B) of such Code is amended by striking or at the end of subclause (III), by striking and at the end of subclause (IV) and inserting or, and by inserting after subclause (IV) the following new subclause: 
 
(V)a distribution described in section 72(t)(2)(G), and. 
(c)Effective dateThe amendment made by this section shall apply to distributions received after the date of the enactment of this Act, in taxable years ending after such date. 
 
